United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1909
Issued: March 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 14, 2006 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated August 2, 2006 denying reconsideration and a
November 14, 2005 merit decision terminating compensation. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation for
wage-loss and medical benefits effective March 2, 2005; and (2) whether the Office properly
declined to reopen her claim for merit review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
The Office accepted that appellant sustained aggravation of degenerative disc disease and
a herniated nucleus pulposus at L4-5 causally related to her employment as a letter carrier. She
began working in a light-duty position at six hours per day on May 19, 2000. By decision dated
February 16, 2001, the Office found that appellant had no loss of wage-earning capacity based

on her actual earnings. The record indicated that the employing establishment paid her two
hours per day of administrative leave.
Appellant continued to work six hours per day and receive two hours of paid
administrative leave. As of September 4, 2004, she no longer received payment for
administrative leave.
In a decision dated September 20, 2004, the Office determined that appellant’s wageearning capacity was represented by her actual earnings at six hours per day. The Office found
that, pursuant to 5 U.S.C. § 8115 and 8106, she was entitled to compensation as of September 5,
2004 based on a loss of wage-earning capacity of $181.88 per week.
The Office referred appellant to Dr. John Douthit, an orthopedic surgeon, for a second
opinion examination. In a report dated October 20, 2004, Dr. Douthit provided a history and
results on examination. He stated that appellant’s current complaint was pain in her upper back,
which he believed was related to kyphoscoliosis and thoracic spine degenerative disease, rather
than the employment injury. Dr. Douthit opined that employment had caused a temporary
aggravation of lumbar degenerative disc disease that ceased when she reached maximum medical
improvement on February 28, 2001.
By letter dated January 24, 2005, the Office advised appellant that it proposed to
terminate her compensation for wage-loss and medical benefits based on the report of
Dr. Douthit. In a decision dated March 1, 2005, the Office terminated compensation for wageloss and medical benefits effective March 2, 2005. The Office did not discuss the wage-earning
capacity determinations.
On March 3, 2005 the Office received a February 14, 2005 report from Dr. Yechiel
Kleen, a physiatrist, who provided a history and results on examination. Dr. Kleen stated that he
agreed with prior treating physicians that appellant sustained a permanent impairment as a result
of the work-related injury. He indicated that he did not agree with Dr. Douthit that appellant’s
condition was related to kyphoscoliosis and degenerative changes. Dr. Kleen also stated that
appellant clearly documents that lower back symptoms, not thoracic symptoms, contribute to her
limitations at work.
In a decision dated November 14, 2005, the Office denied modification of the March 1,
2005 decision. The Office found that the evidence was not sufficient to create a conflict in the
evidence.
Appellant requested reconsideration by letter dated July 7, 2006. Her representative
indicated that an additional report from Dr. Kleen was to be submitted, but the record does not
contain an additional medical report. By decision dated August 2, 2006, the Office denied the
request for reconsideration without merit review of the claim.
LEGAL PRECEDENT -- ISSUE 1
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
2

rehabilitated, or the original determination was, in fact, erroneous.1 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.2
ANALYSIS -- ISSUE 1
The Office issued a wage-earning capacity decision dated September 20, 2004 based on
appellant’s actual earnings in a light-duty position. Once a wage-earning capacity decision is
made, it remains in effect until it is properly modified.3 In this case, the Office attempted to
terminate compensation, without addressing the actual issue presented. The issue is modification
of the wage-earning capacity determination, and the Office must meet the requirements for
modification as noted above. It is not clear whether, based on the report of Dr. Douthit, the
Office was attempting to find that the prior wage-earning capacity was erroneous, or whether it
had found a material change in the employment-related condition.
The March 1 and November 14, 2005 decisions do not make adequate findings and
address the proper issue of modification of wage-earning capacity. The Office did not
acknowledge that a wage-earning capacity determination had been made, identify the
modification issue, discuss the evidence and explain how it met the requirements for
modification. It is the Office’s burden of proof and they did not meet their burden in this case.
In view of the Board’s decision, it will not address the reconsideration issue.
CONCLUSION
The issue in the case is whether a modification of the wage-earning capacity
determination was appropriate, and the Office failed to make proper findings on the issue
presented.

1

Sue A. Sedgwick, 45 ECAB 211 (1993).

2

Id.

3

See Katherine T. Kreger, 55 ECAB 633 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2005 is reversed.
Issued: March 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

